FOR PUBLICATION
                                                                          FILED
                   UNITED STATES COURT OF APPEALS
                                                                             SEP 16 2016
                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




SARA LOWRY,                                      No.   13-56141

              Plaintiff-Appellant,               D.C. No.
                                                 3:11-cv-00946-MMA-WMC
 v.                                              Southern District of California,
                                                 San Diego
CITY OF SAN DIEGO,

              Defendant-Appellee.                ORDER



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.